DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 62/651,409, 14/922,174, 62/068,685, 14/932,591, 62/090,698, 15/296,868, 62/249,371, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Application No. 62/651,409, 14/922,174, 62/068,685, 15/296,868, and 62/249,371 fail to disclose a method of determining a model of a frailty, a medical condition, or a status of a medical condition of a user, along with other features of claims 1, 11, and 18. Application No. 14/932,591 and 62/090,698 fail to disclose a method of determining a model of a medical condition or a frailty by using a machine learning algorithm that leverages previously determined data of a gait attribute of the user along with other features of claims 1, 11, and a method of determining a status of a medical condition of a user of a smartphone in real time, wherein the medical condition is determined by at least a doctor and registered in at least a medical record, along with the other features of claim 18.
	The Examiner notes that US provisional patent application No. 62/654,536 filed Apr. 09, 2018 and US provisional patent application No. 62/029,998 filed Jul. 25 2018 provide adequate support and enablement in the manner provided by 35 U.S.C. 112(a) for the claims of this application. Therefore, the effective filing date of the claimed invention is 04/09/2018. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, 18, 43-45, 49-51, 85, 87, 89, 91-92, 100-101, 105-109, 112-126, 129-131, 136, 140 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “determining a model of a frailty of a user of a mobile or wearable device by using a machine learning algorithm that leverages factors comprising previously determined data of a gait attribute of the user”. Claim 11 recites “determining a model of a medical condition of a user of a smartphone by using a machine learning algorithm that leverages factors comprising: previously determined data of a gait attribute of the user and at least one machine learning algorithm feature determined without an analysis of a motion”. Claim 18 recites “determining a status of a medical condition of a user of a smartphone in real time as a value of a gait attribute of the user occurs by using a model that has been determined with a machine learning algorithm and that models the medical condition; wherein the machine learning algorithm leverages machine learning algorithm features comprising: the gait attribute and at least one machine learning algorithm feature determined without an analysis of a motion”
	However, applicant fails to disclose sufficient description of the analysis and/or algorithm for the above limitations of determining a model of a frailty or medical condition using a machine learning algorithm. As indicated in MPEP 2161.01, the specification fails to support a claim that defines the invention in functional language specifying a desired result when the specification does not sufficiently identify how the invention achieves the claimed function.  For there to be sufficient disclosure for a computer-implemented claim limitation, it is not enough that one skilled in the art could write a program to achieve the claimed function.  Rather, the specification must disclose the algorithm, steps, or procedure for performing the claimed function in sufficient detail such that one of ordinary skill can reasonably conclude that the inventor invented the claimed subject matter.  In other words, the algorithm, steps, or procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV. In this case, paragraph [00118] of the Applicant’s specification discloses a frailty assessment model which can be determined using a logistic regression, which restates the desired result without describing the algorithms or steps for achieving the desired result. Paragraph [00118] further states that a training set may be formed for modeling. Paragraph [0081] discloses a training set that may be used for modeling a medical condition (e.g., frailty or risk of falling or any other). However, the disclosure fails to disclose the algorithms, steps, or procedure for determining the model of the medical condition using the machine learning algorithm and the training set. 
Claims 43-45, 49-51, 85, 87, 89, 91-92, 100-101, 105-109, 112-126, 129-131, 136, 140 are rejected by virtue of their dependence from claim 1, 11, and 18, respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 43-45, 49-51, 85, 87, 89, 91-92, 100-101, 105-109, 113-118, 121-124, 136, and 140 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a model of a frailty of a user” in line 2. The term “frailty” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, the specification does not provide a standard for ascertaining a frailty. The specification simply describes that “a user’s doctor may determine if the user is or not frail” (¶ [00128]), and “the value of frailty or any other medical condition may be obtained directly from the user through direct input, or questionnaires, or accessing medical records stored in the device or online, or in any other way” (¶ [00118]). However, the determination of frailty appears to be a subjective determination, and the specification fails to disclose what standards the doctor would use to ascertain the frailty or how the direct input, questionnaires, or medical records would be used to ascertain the frailty. Additionally, as described in “Frailty syndrome: an overview” (Chen), there is no single operational definition or simple assessment tool has been agreed upon for defining frailty (Chen: Page 434: Left Column). Therefore, there is no standard for ascertaining frailty. For the purposes of examination, any physiological weakness will be interpreted to be a frailty. 
Claims 43-45, 49-51, 85, 87, 89, 91-92, 100-101, 105-109, 113-118, 121-124, 136, and 140 are rejected by virtue of their dependence from claim 1. 
Claim 118 discloses “the machine learning model”. There is insufficient antecedent basis for this limitation in the claim. Because “the machine learning model” should be “the model”, the Examiner suggests cancelling the claim because it is a substantial duplicate of claim 136. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 49, 100-101, 105-109, 140 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0177436 A1 (Chang) in view of US 2014/0022080 A1 (Mayoras). 
	With regards to claim 1,  Chang discloses a method (¶¶ [0016], [0054] and Fig. 3 disclose a method for remote monitoring of elderly fall prediction, detection, and prevention) comprising: determining a model of a frailty of a user of a mobile or wearable device by using a machine learning algorithm that leverages factors comprising previously determined data of a gait attribute of the user; wherein the mobile or wearable device is carried by the user (Fig. 3 and ¶ [0054] disclose a risk assessment model for generating a fall risk assessment in S150- The Examiner asserts that the risk assessment model is a “model of a frailty” because it is a model for the determination of a fall risk (i.e., a frailty or weakness) of a patient; see ¶¶ [0123]-[0131] with regards to the determination of the machine learning model; ¶ [0124] discloses the machine learning model is updated with mobility metrics associated with the fall event report; ¶ [0125] discloses that the fall event reports are submitted by the user or a caregiver; ¶ [0127] discloses that the machine learning model trains on collected data, thereby indicating that there is an updated version of the model which was trained on past fall event reports using mobility metrics from the user; ¶¶ [0026]-[0027] disclose the kinematic data that is transformed to a mobility metric are acquired by a biomechanical sensing device which is mobile and wearable); wherein the frailty is determined and registered in at least a medical record (¶¶ [0124]-[0125] disclose that the high risk state prior to the fall or near-fall event will be labeled and registering the data with a fall event report that is submitted by the user or caregiver); determining a value of the gait attribute of the user in real time as the value occurs by leveraging the mobile or wearable device (¶ [0035] discloses performing the biomechanics analysis in real-time; ¶ [0105] discloses processing the mobility metrics in real-time to determine when the mobility of a user to a different level of risk, then providing a score related to the risk of a fall in substantially real time); controlling in real time as the value occurs an aspect of an application in the mobile or wearable device by leveraging the determined model and the value (¶ [0105] discloses providing a score related to the risk of a fall in substantially real time; ¶ [0108] discloses alerting the user in real-time by providing haptic, voice/audio, or visual feedback; ¶ [0037] discloses the biomechanical sensing device having feedback elements; ¶ [0050] discloses the feedback interface 140 enables activation of one or more feedback outlets; Such disclosures indicate that there is at least an aspect of a thereby indicating that an aspect of a program or software that is designed to provide feedback based on the risk and the mobility metrics).
Chang is silent with regards to whether the frailty state is labeled by at least a doctor. 
In a related system for determining a frailty condition of a patient (¶ [0025] of Mayoras discloses determination of a fall risk), Mayoras discloses that a physician may determine whether a patient has a condition of risk such as a risk of falling, and, if so, the level or degree to which the patient is at risk (¶ [0025]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system such that the frailty (i.e., the fall risk) of Chang is determined by a physician as taught by Mayoras. The motivation would have been to provide a more accurate classification of the patient as having a fall risk. 

With regards to claim 49, the above combination teaches or suggests that the determined model is parsed into the application’s language and programmatically implemented with the application (¶ [0125] of Chang discloses the application could additionally use the machine learning prediction model to attempt to classify events and then request reporting on those suspected events, thereby indicating that the use of the model is parsed into the applications language). 

With regards to claims 100-101, the above combination teaches or suggests that the model of the frailty is a mathematical relationship that includes the gait attribute, and said mathematical relationship determined by the machine learning algorithm that leverages the gait attribute as a machine learning algorithm feature; wherein the mathematical relationship includes a multiplication (¶¶ [0128]-[0129] of Chang disclose various algorithms that necessarily provide a mathematical relationship between the gait attribute and risk, at least some of which include multiplications of probabilities). 

With regards to claims 105-109, the above combination teaches or suggests wherein the machine learning algorithm leverages machine learning algorithm features which belong to at least four different groups of factors (¶ [0123] of Chang); wherein a first group of the at least four different groups is a group of factors which are determined leveraging a gait analysis (¶¶ [0040], [0123] of Chang); wherein a second group of the at least four different groups is a group of factors which are determined leveraging an assessment of the user's balance (¶ [0040] of Chang discloses balance and upper body trunk lean); wherein the assessment of the user's balance leverages means different from the gait analysis (¶ [0040] of Chang discloses that the user’s balance is assessed using different module for identifying balance and upper body trunk lean); wherein a third group of the at least four different groups is a group of factors comprising a location of the user (¶ [0123] of Chang); wherein a fourth group of the at least four different groups is a group of factors comprising health related factors; wherein the fourth group of factors comprises: hemoglobin information and neutrophil information (¶ [0044] of Chang discloses using biometric sensor data in the risk analysis model; ¶ [0118] of Chang discloses using data from pulse oximeter sensor, which includes hemoglobin information).

With regards to claim 140, the above combination teaches or suggests that the factors further comprise at least one machine learning algorithm feature determined without an analysis of the user’s motion (¶ [0123] of Chang discloses that location data, time, weather, temperature and other data sets can also be analyzed with machine learning models)


Claims 11, 18, 112, and 130 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0177436 A1 (Chang) in view of US 2014/0022080 A1 (Mayoras) and US 2014/0030684 A1 (Steinmetz).
With regards to claim 11,  Chang discloses a method (¶¶ [0016], [0054] and Fig. 3 disclose a method for remote monitoring of elderly fall prediction, detection, and prevention) comprising: determining a model of a medical condition of a user of a smartphone by using a machine learning algorithm that leverages factors comprising: previously determined data of a gait attribute of the user and at least one machine learning algorithm feature determined without an analysis of a motion; wherein the smartphone is used by the user (Fig. 3 and ¶ [0054] disclose a risk assessment model for generating a fall risk assessment in S150- The Examiner asserts that the risk assessment model is a “model of a medical condition” because it is a model for the determination of a fall risk of a patient; see ¶¶ [0123]-[0131] with regards to the determination of the machine learning model; ¶ [0124] discloses the machine learning model is updated with mobility metrics (i.e., gait attributes) associated with the fall event report; ¶ [0123] discloses that location data, time, weather, temperature and other data sets can also be analyzed with machine learning models; ¶ [0125] discloses that the fall event reports are submitted by the user or a caregiver; ¶ [0127] discloses that the machine learning model trains on collected data, thereby indicating that there is an updated version of the model which was trained on past fall event reports using mobility metrics from the user; ¶ [0035] discloses that the processor 114 may be application logic operable on a secondary device such as a smart phone and integrated in user application 150; ¶ [0051] discloses that the application 150 conveys information to the user, thereby indicating that it is used by the user); wherein the medical condition is determined and registered in at least a medical record (¶¶ [0124]-[0125] disclose that the high risk state prior to the fall or near-fall event will be labeled and registering the data with a fall event report that is submitted by the user or caregiver); determining a value of the gait attribute of the user in real time as the value occurs by leveraging the smartphone (¶ [0035] discloses performing the biomechanics analysis in real-time on the processor 114 of the application 150 (which is a smartphone); ¶ [0105] discloses processing the mobility metrics in real-time to determine when the mobility of a user to a different level of risk, then providing a score related to the risk of a fall in substantially real time); controlling in real time as the value occurs an aspect of an application in the smartphone by leveraging the determined model and the value (¶ [0105] discloses providing a score related to the risk of a fall in substantially real time; ¶ [0108] discloses alerting the user in real-time by providing haptic, voice/audio, or visual feedback; ¶ [0050] discloses the feedback interface 140 integrated with the application 150 enables activation of one or more feedback outlets; Such disclosures indicate that there is at least an aspect of a thereby indicating that an aspect of a program or software in the application that is designed to provide feedback based on the risk and the mobility metrics).
Chang is silent with regards to whether the frailty state is labeled by at least a doctor. 
In a related system for determining a frailty condition of a patient (¶ [0025] of Mayoras discloses determination of a fall risk), Mayoras discloses that a physician may determine whether a patient has a condition of risk such as a risk of faling, and, if so, the level or degree to which the patient is at risk (¶ [0025]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system such that the frailty (i.e., the fall risk) of Chang is determined by a physician as taught by Mayoras. The motivation would have been to provide a more accurate classification of the patient as having a fall risk. 
Although ¶ [0051] of Chang discloses that the user application 150 is operable on a user computing device which can be a smart phone, or a wearable computing device, the above combination is silent with regards to whether the smart phone is carried by the user. 
In the device related to the problem of presenting data to a user, Steinmetz discloses that a user interface may be a smartphone carried by the user (¶ [0040]). It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the smart phone of Chang such that it is carried by the user as taught by Steinmetz. The motivation would have been to improve the accessibility of the user interface. 

With regards to claim 18,  Chang discloses a method (¶¶ [0016], [0054] and Fig. 3 disclose a method for remote monitoring of elderly fall prediction, detection, and prevention) comprising: determining a status of a medical condition of a user of a smartphone in real time as a value of a gait attribute of the user occurs by using a model that has been determined with a machine learning algorithm that leverages factors comprising: previously determined data of a gait attribute of the user and at least one machine learning algorithm feature determined without an analysis of a motion; wherein the smartphone is used by the user (Fig. 3 and ¶ [0054] disclose a risk assessment model for generating a fall risk assessment in S150-The Examiner asserts that the risk assessment model is a “model of a medical condition” because it is a model for the determination of a fall risk of a patient, and the “fall risk” is being interpreted to be a status of a medical condition; see ¶ [0105] with regards to the fall risk assessment being a score; see ¶¶ [0123]-[0131] with regards to the determination of the machine learning model; ¶ [0124] discloses the machine learning model is updated with mobility metrics (i.e., gait attributes) associated with the fall event report; ¶ [0123] discloses that location data, time, weather, temperature and other data sets can also be analyzed with machine learning models; ¶ [0125] discloses that the fall event reports are submitted by the user or a caregiver; ¶ [0127] discloses that the machine learning model trains on collected data, thereby indicating that there is an updated version of the model which was trained on past fall event reports using mobility metrics from the user; ¶ [0035] discloses that the processor 114 may be application logic operable on a secondary device such as a smart phone and integrated in user application 150; ¶ [0051] discloses that the application 150 conveys information to the user, thereby indicating that it is used by the user; ¶ [0035] discloses performing the biomechanics analysis in real-time on the processor 114 of the application 150 (which is a smartphone); ¶ [0105] discloses processing the mobility metrics in real-time to determine when the mobility of a user to a different level of risk, then providing a score related to the risk of a fall in substantially real time); wherein the medical condition is determined and registered in at least a medical record (¶¶ [0124]-[0125] disclose that the high risk state prior to the fall or near-fall event will be labeled and registering the data with a fall event report that is submitted by the user or caregiver); determining the value of the gait attribute of the user in real time as the value occurs by leveraging the smartphone (¶ [0035] discloses performing the biomechanics analysis in real-time on the processor 114 of the application 150 (which is a smartphone); ¶ [0105] discloses processing the mobility metrics in real-time to determine when the mobility of a user to a different level of risk, then providing a score related to the risk of a fall in substantially real time); controlling in real time as the value occurs an aspect of an application in the smartphone by leveraging the determined status and the value (¶ [0105] discloses providing a score related to the risk of a fall in substantially real time; ¶ [0108] discloses alerting the user in real-time by providing haptic, voice/audio, or visual feedback; ¶ [0050] discloses the feedback interface 140 integrated with the application 150 enables activation of one or more feedback outlets; Such disclosures indicate that there is at least an aspect of a thereby indicating that an aspect of a program or software in the application that is designed to provide feedback based on the risk and the mobility metrics).
Chang is silent with regards to whether the frailty state is labeled by at least a doctor. 
In a related system for determining a frailty condition of a patient (¶ [0025] of Mayoras discloses determination of a fall risk), Mayoras discloses that a physician may determine whether a patient has a condition of risk such as a risk of faling, and, if so, the level or degree to which the patient is at risk (¶ [0025]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system such that the frailty (i.e., the fall risk) of Chang is determined by a physician as taught by Mayoras. The motivation would have been to provide a more accurate classification of the patient as having a fall risk. 
Although ¶ [0051] of Chang discloses that the user application 150 is operable on a user computing device which can be a smart phone, or a wearable computing device, the above combination is silent with regards to whether the smart phone is carried by the user. 
In the device related to the problem of presenting data to a user, Steinmetz discloses that a user interface may be a smartphone carried by the user (¶ [0040]). It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the smart phone of Chang such that it is carried by the user as taught by Steinmetz. The motivation would have been to improve the accessibility of the user interface. 

With regards to claims 112 and 130, the above combination teaches or suggests that the medical condition is selected from a set consisting of: a cardiovascular disease, a pulmonary disease, and a cancer (the examiner asserts that having a fall risk is related to at least a cardiovascular disease, a pulmonary disease, or a cancer);  the machine learning algorithm leverages machine learning algorithm features which belong to at least four different groups of factors (¶ [0123] of Chang); wherein a first group of the at least four different groups is a group of factors which are determined leveraging a gait analysis (¶¶ [0040], [0123] of Chang); wherein a second group of the at least four different groups is a group of factors which are determined leveraging an assessment of the user's balance (¶ [0040] of Chang discloses balance and upper body trunk lean); wherein the assessment of the user's balance leverages means different from the gait analysis (¶ [0040] of Chang discloses that the user’s balance is assessed using different module for identifying balance and upper body trunk lean); wherein a third group of the at least four different groups is a group of factors comprising a location of the user (¶ [0123] of Chang); wherein a fourth group of the at least four different groups is a group of factors comprising health related factors; wherein the fourth group of factors comprises: hemoglobin information and neutrophil information (¶ [0044] of Chang discloses using biometric sensor data in the risk analysis model; ¶ [0118] of Chang discloses using data from pulse oximeter sensor, which includes hemoglobin information).

Claims 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Mayoras, as applied to claim 1 above, and further in view of US 2019/0029606 A1 (Sheth) (previously presented)
With regards to claims 50 and 51, Chang discloses the use of accelerometers (¶ [0023] of Chang). However, the above combination fails to teach leveraging: a fixed amount of samples from each one of an accelerometer’s three axes, and storing the samples corresponding to each one of the accelerometer’s three axes in three separate arrays within the application, and determining a signal vector module, containing said fixed amount of samples, and storing said signal vector module in a separate array within the application, and wherein the four separate arrays are used as inputs in a method within the application. 
In a related system for monitoring signals, Sheth teaches that it is known to provide a method leveraging: a fixed amount of samples from each one of an accelerometer’s three axes, and storing the samples corresponding to each one of the accelerometer’s three axes in three separate arrays within the application, and determining a signal vector module, containing said fixed amount of samples, and storing said signal vector module in a separate array within the application, and wherein the four separate arrays are used as inputs in a method within the application; wherein the arrays are data structures of a programming language (¶¶ [0072]-[0082] disclose a data structure comprising at least four arrays, wherein there are three arrays for the three different accelerometer readings and at least a fourth array for gyroscope or magnetometer readings; ¶ [0087] discloses that the set of data is used in a method for transmitting the data to the cloud; ¶ [0089] discloses that the data transmission device is a smartphone with an app to achieve the data transmission). It would have been before the effective filing date of the claimed invention to have modified the method of Chang in view of Mayoras to incorporate leveraging: a fixed amount of samples from each one of an accelerometer’s three axes, and storing the samples corresponding to each one of the accelerometer’s three axes in three separate arrays within the application, and determining a signal vector module, containing said fixed amount of samples, and storing said signal vector module in a separate array within the application, and wherein the four separate arrays are used as inputs in a method within the application as taught by Sheth in order to ensure capture of all dynamic motions of potential interest and/or to transfer relevant data for storage.

	Claims 118 and 136 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Mayoras, as applied to claim 1 above, and further in view of US 2015/0164411 A1 (Selvaraj).
With regards to claims 118 and 136, the above combination is silent with regards to whether the model is determined within the mobile or wearable device.
In a system related to the problem of computing with mobile devices, Selvaraj discloses a smartphone for performing preprocessing, feature extraction, and machine learning prediction and regression model analytics (¶ [0074]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above combination such that the machine learning model is determined with a mobile device as taught by Selvaraj. The motivation would have been to automate the system and/or improve the accessibility of the system.


No Prior Art Rejections for Claims 43-45, 85, 87, 89, 91-92, 113-117, 119-126, 129, 131
With regards to claims 43, 45, 113, 115, 117, 119, 125, the prior art does not teach or suggest “said stride length is determined leveraging another machine learning algorithm that leverages the smartphone's position as a machine learning algorithm feature; wherein the smartphone's position is defined as a set of different positions relative to the user's body comprising: in a swinging hand” along with the other respective features of the claims. 
With regards to claims 44, 114, 116, 122-124, 126, 131, the prior art does not teach or suggest “stride length is determined leveraging a first another machine learning algorithm that leverages a position of the device as a machine learning algorithm feature; wherein the position of the device is defined as a set of different positions relative to the user's body comprising: in front of the user while a screen of the device faces the user at a height of the user's stomach, and in front of the user while the-screen of the device faces the user at a height of the user's face; wherein the different positions are recognized by a second another machine learning algorithm” along with the other respective features of the claims.
With regards to claims 85, the prior art does not teach or suggest “wherein the value predicted by the another model is determined by multiplying a matrix by a state matrix; wherein the state matrix considers: the angle to be determined by the Kalman filter, and a bias of a gyroscope of the mobile or wearable device; wherein the state matrix has only two rows” along with the other features of claim 85. 
With regards to claims 87, 89, the prior art does not teach or suggest or suggest “the Kalman filter further leverages a measurement process noise covariance, wherein said covariance represents only a jitter expected from the data of the accelerometer” along with the other respective features of claims 87 and 89. 
With regards to claims 91-92, the prior art does not teach or suggest “the Kalman filter leverages another model that leverages a state matrix that considers: the angle to be determined and a bias of the 11 gyroscope; wherein the another model further leverages a measurement from the gyroscope as a control input; wherein the user's acceleration has a standard deviation greater than 0.1 m/s2” along with the other respective features of the claims. 
With regards to claim 120, the prior art does not teach or suggest “wherein the probability that the user has the medical condition is determined leveraging a mathematical relationship which includes: a stride length of the user, a quantized assessment of the user's balance, and a position of the device; wherein the position of the device is coded as a single integer” along with the other features of the claim. 
With regards to claim 121, the prior art does not teach or suggest “the Kalman filter leverages another model that leverages a state matrix that considers: the angle to be determined and a bias of the gyroscope; wherein the another model further leverages a measurement from the gyroscope as a control input; wherein said sensors' signals are wavelet de-noised to obtain data leveraged by the Kalman filter” along with the other features of the claim. 
With regards to claim 129, the prior art does not teach or suggest “assessment of the user's balance is quantized based on a variation of an angle, wherein the angle is measured while the device is held against the user's chest and while the user performs a static stand, wherein the quantizing uses a plurality of thresholds; wherein the thresholds are measured in a unit for measuring angles; wherein the machine learning algorithm leverages a training set containing numeric values which correspond to machine learning algorithm features comprising: the user's stride length, the assessment of the user's balance quantized based on the variation of the angle, and the smartphone's position; wherein the smartphone's position is defined as a set of 22 different positions relative to the user's body comprising: in front of the user while a screen of the smartphone faces the user at a height of the user's stomach, and in front of the user while the screen of the smartphone faces the user at a height of the user's face” along with the other features of the claim. 

Response to Arguments
Rejections of Claims under 35 U.S.C. § 112
There are new grounds of rejections under 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b) that were necessitated by the amendments. 

Rejections of Claims under 35 U.S.C. § 103
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792